Exhibit 10.5

SEPARATION AGREEMENT

This Separation Agreement is entered into this 27th day of January, 2014 by and
between Howard S. Frank (hereinafter “Employee”), Carnival Corporation and
Carnival plc their subsidiaries, divisions, affiliates, agents, officers,
directors, employees, former employees, successors and assigns (hereinafter
collectively referred to as “Employer” or “Carnival”). In consideration of the
mutual promises and covenants contained herein, the parties agree as follows:

WHEREAS, Employee’s current position is Vice Chairman and Chief Operating
Officer of Carnival;

WHEREAS, Employee has decided to retire from his position and Carnival and
Employee have mutually agreed that Employee’s last day of employment shall be
November 30, 2013 (“Separation Date”).

WHEREAS, Employee desires to compromise, finally settle, and fully release
actual or potential claims including those related to Employee’s employment and
separation from employment that Employee in any capacity may have or claim to
have against Employer.

WHEREAS, Employee acknowledges that Employee is waiving his rights or claims
only in exchange for consideration in addition to anything of value to which he
is already entitled.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements hereinafter set forth, the parties agree as follows:

 

  1. The fiscal year 2013 Bonus earned by Employee during 2013, shall be payable
in a lump sum under the Management Incentive Plan for the CEO, COO and CFO
whenever such payments are made to them and shall be subject to customary
withholding and FICA.

 

  2. Except as otherwise provided herein or in any applicable policies, as of
midnight on the Separation Date, all employee benefits ceased including
Accidental Death and Dismemberment coverage, Life Insurance coverage, Long Term
Disability coverage, benefit time, car allowance, IATA benefits, usage of
corporate aircraft and employee cruise benefits.

 

  3. In consideration for execution of this Separation Agreement, Carnival
Corporation shall pay Employee the gross amount of $7,500,000.00 (“Separation
Pay"), subject to customary withholding and FICA as applicable. Separation Pay
shall be payable in a lump sum payment in January 2014. Separation Pay shall be
excluded from the calculations for benefits under the Carnival Corporation
Nonqualified Retirement Plan and the Carnival Corporation Supplemental Executive
Retirement Plan.



--------------------------------------------------------------------------------

  4. (a) Employee shall receive his benefit, if any, under the Carnival
Corporation Nonqualified Retirement Plan and the Carnival Corporation
Supplemental Executive Retirement Plan, in accordance with the terms of such
arrangements.

(b) For any other retirement benefits, Employee’s retirement benefits and
distribution thereof, are governed by the terms of Carnival Corporation’s
retirement plans, as well as any relevant timing and form elections on file with
the Employer.

(c) The intent of the parties is that payments and benefits under this
Separation Agreement comply with or be exempt from Section 409A of the Code,
corresponding regulations and other guidance (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Separation Agreement shall be interpreted
to be in compliance therewith or exempt therefrom.

If the Employer reasonably determines that any amounts payable under this
Separation Agreement are likely to be subject to tax under Section 409A, the
Employer may adopt policies, procedures or amendments to this Separation
Agreement designed to mitigate or eliminate the amount of tax under Section 409A
to which the Employee may be subject; provided that no such amendment shall be
made that reduces the aggregate payments the Employee is entitled to receive
under this Separation Agreement.

For purposes of Section 409A, the Employee’s right to receive any installment
payment pursuant to this Separation Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Separation Agreement specifies a payment period with reference to a number
of days, the actual date of payment within the specified period shall be within
the sole discretion of the Employer.

If the Employee is a “specified employee” as determined under Section 409A as of
the date of the Employee’s “separation from service” (within the meaning of
Section 409A) and if any payment or benefit provided for in this Separation
Agreement or otherwise both (x) constitutes a “deferral of compensation” within
the meaning of Section 409A and (y) cannot be paid or provided in the manner
otherwise provided without subjecting the Employee to additional tax, interest
or penalties under Section 409A, then any such payment or benefit shall be
delayed until the earlier of (A) the date which is six (6) months after his
“separation from service” for any reason other than death, or (B) the date of
the Employee’s death.

 

  5.

As of the Separation Date, Carnival Corporation shall provide coverage to
Employee and spouse, for their lifetimes, equivalent to the medical and dental
coverage active senior-level executives receive; provided, however, that
Employee (or the Employee’s spouse if the Employee predeceases his spouse) shall
pay for such coverage to the extent active executives pay for such coverage.
Such coverage



--------------------------------------------------------------------------------

  shall be provided, to the extent permissible, under the Patient Protection and
Affordable Care Act or any other subsequent law or regulation. To the extent
such coverage is either no longer permissible, is deemed too costly or
inefficient from a tax standpoint or in the event Carnival develops an
alternative retiree plan, the parties shall meet and agree to an alternative
arrangement comparable to what other senior level executives are being offered
as coverage at that time. The parties intend that any continued medical and
dental coverage following the Separation Date shall not constitute a “deferral
of compensation” under Treasury Regulation Section 1.409A-1(b).

 

  6. In return for payment of the amounts specified in this Separation
Agreement, Employee does hereby release and discharge Employer from any and all
claims demands and liabilities whatsoever, whether known or unknown, which
Employee ever had or may now have against the Employer, from the beginning of
time to the date of this Separation Agreement, including, without limitation,
any claims, demands or liabilities in connection with Employee’s employment,
including wrongful termination, breach of express or implied contract, unpaid
wages or pursuant to any federal, state or local employment laws, regulations,
or executive orders prohibiting inter alia, age, race, color, marital status,
familial status, sexual orientation, sex, national origin, religion, handicap,
and disability discrimination, such as the Age Discrimination in Employment Act,
including the Older Worker’s Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, Sections 1981 through 1988 of
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act, the Rehabilitation Act of 1973,
the Family and Medical Leave Act, Equal Pay Act, the Sarbanes-Oxley Act of 2002,
the Uniformed Services Employment and Reemployment Act, Genetic Information
Non-discrimination Act, the National Labor Relations Act, the Immigration Reform
and Control Act, the Florida Private Sector Whistleblower Act, the Florida Civil
Rights Act, the Florida Wage Discrimination Law (Fla. Stat. Section 448.07), the
Florida AIDS Act (Fla. Stat. Sections 110.11225, 381.00 and 760.50), the Florida
Wage Payment Laws, the Florida Discrimination on the Basis of Sickle Cell Trait
Law, Miami-Dade County Ordinances (Ch. 95-67), Broward County Human Rights Act
(Ch. 16  1⁄2) Florida’s Workers Compensation Retaliation Statute (Florida
Statutes Section 440.205), the Florida and Federal Constitutions, and any and
all other federal, state, and local laws and regulations prohibiting, without
limitation, discrimination in employment, retaliation, conspiracy, tortious or
wrongful discharge, breach of an express or implied contract, breach of a
covenant of good faith and fair dealing, intentional and/or negligent infliction
of emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring or retention, assault, battery, detrimental
reliance, or any other offense. The foregoing list is meant to be illustrative
rather than exhaustive. This Separation Agreement does not waive rights or
claims that may arise after it is executed.



--------------------------------------------------------------------------------

  7. Employer hereby fully and forever releases and discharges Employee, to the
extent allowed by law, from any and all claims and causes of action that the
Employer may possess arising from any omissions, acts or facts that have
occurred up until and including the date of the Employer’s execution of this
Separation Agreement, provided , however, that this Separation Agreement does
not extend to any claims which the Employer has or may have relating to, or,
arising out of (a) any indebtedness of the Employee to the Employer, (b) any
material breach of Employee’s obligation or duties to the Employer under any
policy of the Employer or applicable law, or (c) any act or omission by Employee
that could result in a breach of Employee’s continuing obligations incurred or
specified under this Separation Agreement.

 

  8. By virtue of the foregoing, Employee hereby acknowledges that he cannot
benefit monetarily from any claims otherwise released by this Separation
Agreement and he further agrees that he has waived any right to equitable relief
that may have been available to him (including, without limitation,
reinstatement) with respect to any claim or cause of action released herein.
Therefore, Employee agrees that he will not accept any award or settlement from
any source or proceeding (including but not limited to any proceeding brought by
any other person or by any governmental agency) with respect to any claim or
right waived or released in this Separation Agreement. Nothing in this
Separation Agreement, however, shall be construed to prevent Employee from
filing a Charge with, or participating in an investigation conducted by, any
governmental agency, including, the EEOC, or applicable state/local fair
employment practices agency, to the extent required or permitted by law.
Nevertheless, as set forth herein by signing this Separation Agreement, Employee
acknowledges and agrees that he shall not be entitled to monetary damages,
equitable relief, and/or reinstatement with respect to any such charge except
where not released herein.

 

  9. Employee affirms that he has been paid and/or received all compensation,
wages, bonuses, commissions, and/or benefits to which Employee may be entitled,
including, any leave to which he may be entitled under the Family and Medical
Leave Act or disability accommodation laws.

 

  10. Employer and Employee agree that they will not take any action to
interfere with, harm, or injure the business, goodwill, name, or reputation of
the other including but not limited to, agreeing to not communicate negative or
disparaging comments to third parties. However, nothing contained herein shall
interfere with either party’s obligation to testify truthfully in response to a
subpoena issued by a state or federal court or governmental agency or to
cooperate fully in any investigation conducted by any governmental agency or
maritime authority.

 

  11.

Employee agrees to cooperate fully with Employer’s counsel in connection with
any litigation, governmental investigations or subpoenas, as well as assist
Employer with any reasonable transition related inquiries. Such cooperation
includes providing immediate notice to Employer in the event he is served with
any subpoenas relating to Employer, providing such notice is not prohibited by
the terms of the subpoena, court order or other legal requirement. Employee
agrees to



--------------------------------------------------------------------------------

  maintain, and not to waive, the attorney-client and other evidentiary
privileges to which Employer is entitled, absent the prior written permission of
Employer. Employer shall reimburse Employee for all travel expenses he incurs in
connection with such cooperation.

 

  12. Employer agrees to indemnify, defend and hold Employee harmless from and
against any and all liabilities, demands, judgments, claims, actions, losses,
damages, costs and expenses whatsoever (including, without limitation,
attorneys’ fees and court costs at trial and all appellate levels) asserted
against, resulting to, imposed upon or incurred by Employee arising from or
relating to the performance of his duties while employed by Employer, to the
extent allowed by law. Such indemnification shall not apply where Employee is
found by a court to have acted intentionally and recklessly outside the scope of
his employment.

 

  13. In return for payment of the sums specified herein, Employee agrees he
will not without the prior written approval of the Employer, directly or
indirectly, serve as an employee, consultant, officer, director or owner of any
multi-night passenger cruise operator which competes with Carnival Corporation,
Carnival plc, or any of their subsidiaries or divisions. Such restriction
applies in any geographic area where such competitor has its headquarter or
significant operations. Such restriction shall expire three years from the
Separation Date.

 

  14. Employee further agrees that he will not solicit, either directly or
indirectly, hire or attempt to hire any “person employed” by Carnival
Corporation or its subsidiaries or affiliates. Person Employed is defined as any
individual actively on the payroll of Carnival Corporation or a
subsidiary/affiliate as of the Separation Date. Such restriction shall expire
three years from the Separation Date.

 

  15. Employee further agrees that at all times during and after the payment of
benefits under this Separation Agreement he will hold in trust, keep
confidential, and protect the value of Employer’s trade secrets and Confidential
Information and will prevent the misappropriation or disclosure thereof.
Employee agrees to not disclose or use to his benefit (or the benefit of any
third party) or to the Employer’s detriment any Confidential Information.
Employee acknowledges that he is aware that the unauthorized disclosure of
Confidential Information may be highly prejudicial to Employer’s interest, an
invasion of privacy, and an improper disclosure of trade secrets.

 

  16.

For purposes of this Separation Agreement, Confidential Information includes all
information that has or could reasonably have commercial value or other utility
in the business in which Employer is engaged or contemplates engaging in if such
contemplation is known by Employee. Confidential Information also includes all
information of which the unauthorized disclosure would reasonably be detrimental
to Employer’s interests, whether or not such information is identified as
Confidential Information by Employer. By example, without limitation,
Confidential Information includes any and all information of Employer, which



--------------------------------------------------------------------------------

  concerns Employer’s techniques, processes, formulas, trade secrets, customer
lists, innovations, inventions, discoveries, improvements, research or
development, test results, specifications, data, know-how, formats, marketing
plans, business plans, strategies, financial forecasts, unpublished financial
information, budgets, projections, customer and supplier identities,
characteristics and agreements.

 

  17. In the event that the provisions of Sections 13, 14, 15 or 16 should ever
be adjudicated to exceed the time, geographic or other limitations permitted by
applicable law in any jurisdiction, then such provision shall be deemed reformed
in such jurisdiction to the maximum limitations provided by law.

 

  18. Employee acknowledges and agrees that any violation of Sections 13, 14, 15
or 16 of this Separation Agreement, will leave Employer without an adequate
remedy at law and immediately entitled to seek enforcement of all such
provisions by temporary or permanent injunctive or mandatory relief obtained in
any proceeding instituted in any court of competent jurisdiction without the
necessity of proving damages and without prejudice to any other remedies for
damages it may have at law or in equity.

 

  19. This Separation Agreement is not and shall not in any way be construed as
an admission by either party of any illegal or inappropriate acts or acts of
discrimination whatsoever or a violation of any federal, state or local law, or
that Employee’s termination of his employment was unwarranted, unjustified,
discriminatory or otherwise unlawful, but constitutes the good faith settlement
of potential claims, and the parties specifically disclaim any liability to or
discrimination against Employee or any other person. The parties have entered
into this Separation Agreement to avoid disputes, burdens, expenses and
uncertainties.

 

  20. Employee represents and warrants that no person other than signatories
hereto had or has any interest in the matters referred to herein, that the
parties have the right and authority to execute this Separation Agreement, and
that neither party has sold, assigned, transferred, conveyed, or otherwise
disposed of any claim or demand relating to any matter covered by this
Separation Agreement.

 

  21. This Separation Agreement constitutes the complete understanding between
the parties. Employee especially acknowledges and declares that no other
contract, promise or inducement has been made to him.

 

  22. Should any provision of this Separation Agreement be declared or
determined by any Court to be illegal and invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed to not be a part of this
Separation Agreement.

 

  23. This Separation Agreement is governed by the laws of the State of Florida.
Venue and jurisdiction shall be vested in the courts serving Miami-Dade County,
Florida to the exclusion of all others.



--------------------------------------------------------------------------------

  24. EMPLOYEE STATES AND ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
SEPARATION AGREEMENT, THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY THAT HE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY
PROMISES MADE TO EMPLOYEE TO SIGN THIS SEPARATION AGREEMENT ARE THOSE STATED
HEREIN AND THAT EMPLOYEE IS SIGNING THIS SEPARATION AGREEMENT VOLUNTARILY WITH
THE FULL INTENT OF RELEASING ALL CLAIMS.

 

  25. Employee specifically states and acknowledges the following:

 

  a. Pursuant to the provision of the Older Workers Benefit Protection Act
(“OWBPA”) which applies to Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee has been given at least twenty-one
(21) full days within which to consider whether to execute this Separation
Agreement. Material or non-material changes made to this Separation Agreement
after it first is provided to Employee does not re-start the running of the
21-day period;

 

  b. Employee acknowledges that, pursuant to OWBPA, Employer advised Employee in
writing, to consult with an attorney prior to executing this Separation
Agreement;

 

  c. Also pursuant to OWBPA, (and only with respect to any claims Employee may
have under The Age Discrimination in Employment Act), the Employee has seven
(7) days following the execution of this Separation Agreement to revoke it. The
Age Discrimination in Employment Act waiver contained in this Separation
Agreement shall become effective on the 8th day following execution unless
timely revoked. To revoke this Separation Agreement, the Employee should advise
the Employer’s Legal Department, attention Martha de Zayas, in writing of his
election to revoke within the seven (7) day period and Employee’s acceptance of
this Separation Agreement will not be effective until after that revocation
period has expired;

 

  d. Employee recognizes that he is specifically releasing, among other claims,
any claims under the Age Discrimination in Employment Act of 1967, and all
amendments thereto, including but not limited to the OWBPA.

 

  e. The Employee is not waiving rights or claims that may arise after the date
this Separation Agreement is executed.



--------------------------------------------------------------------------------

In testimony whereof, the parties hereto set their hands and seals the day and
year first written above.

 

/s/ Howard S. Frank

HOWARD S. FRANK

I HEREBY CERTIFY that the foregoing instrument was acknowledged before me this
27th day of January, 2014, by Howard S. Frank who is personally known to me
(Yes) (No) or who produced drivers license as identification and who (did) (did
not) take an oath.

 

      Notary Public, State of Florida /s/ Miguel Camejo     Printed Name of
Notary Public My Commission Expires January 21, 2017             CARNIVAL
CORPORATION       By:  

/s/ Jerry Montgomery

        Jerry Montgomery       Its:   Senior Vice President-         Global
Human Resources       CARNIVAL PLC       By:  

/s/ Jerry Montgomery

        Jerry Montgomery       Its:   Senior Vice President-         Global
Human Resources